988 F.2d 117
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Bruce Campbell ADAMSON, Plaintiff-Appellant,v.Postmaster General, Anthony M. FRANK, Regional DirectorJames S. Scott, of The National Labor RelationsBoard, et al, Defendants-Appellees.
No. 91-15295.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 11, 1993.*Decided Feb. 24, 1993.

Appeal from the United States District Court for the Northern District of California;  No. CV-90-20016-RFP, Robert F. Peckham, District Judge, Presiding.
N.D.Cal.
DISMISSED.
Before GOODWIN, SCHROEDER and CANBY, Circuit Judges.


1
MEMORANDUM**


2
Bruce C. Adamson appeals pro se the district court's order denying reconsideration of his motion for appointment of counsel in his action alleging employment discrimination by the United States Postal Service in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.   We dismiss because the appeal is moot.


3
On May 6, 1991, this court granted appellant's motion for voluntary dismissal of this appeal.   On August 1, 1991, the district court dismissed the underlying action.   On the same day, this court granted Adamson's motion to reinstate this appeal.   Adamson did not appeal from the district court's judgment of dismissal.   He did appeal from the district court's order denying his motion for reconsideration of the dismissal, but he has voluntarily dismissed that appeal (No. 92-15208).   The district court's judgment dismissing the underlying action, and its order denying reconsideration of the dismissal, have become final.   Because we can no longer grant effective relief with respect to appointment of counsel, this appeal is moot.   See Mafnas v. Superior Court, 936 F.2d 1068, 1071 (9th Cir.1991).

DISMISSED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, appellant's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Appellant's "Affidavit in Support of Court Appointed Counsel" is construed as a motion for reconsideration of our August 1, 1991 order denying appointment of counsel on appeal.   So construed, the motion is ordered filed.   The motion is denied